Citation Nr: 1528366	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Reno, Nevada.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To seek further development of the Veteran's contentions that he visited the Da Nang Air Force Base during service and that his diabetes had onset in service.

The Veteran was stationed on the U.S.S. Coral Sea.  See DD-214  In April 2012, the U.S. Army and Joint Services Records Research Center (JSRRC) made a formal finding that review of the Veteran's personnel records and service treatment records (STRs) did not provide evidence of service in the Republic of Vietnam and that the Veteran had not provided additional corroborating evidence of such service.  

In September 2012, the RO denied the claim indicating that although the record showed that the Veteran "served in the official waters of Vietnam", exposure to herbicides could not be conceded because evidence did not show that the Veteran served in-country in Vietnam or in the inland waterways.  In addition, the evidence did not reflect the development of diabetes to a compensable degree within one year of discharge from active duty.
A VA treatment record dated in April 2003 indicated the Veteran's labs needed to be checked to see if the Veteran had diabetes and that "he had probably had prediabetes until now".  The Veteran continues to seek ongoing treatment for diabetes.

In his July 2013 notice of disagreement, the Veteran indicated he had the "beginning of " diabetes "since 1965 due to Agent Orange exposure (and other chemicals) while on duty station in Vietnam." Thereafter, in a statement in support of claim, he stated that he spent a day in South Vietnam at Da Nang Air Force Base.  He indicated he had the opportunity to launch off the ship's catapult to go to Da Nang.  He indicated the flight was on a A/3 Skywarrior photo reconnaissance mission and going on this mission to spend a day of shore leave was an incentive to him to re-enlist.  

At his October 2014 hearing before the Board, the Veteran indicated he flew to Da Nang on a Skywarrior.  He indicated that he requested to take the flight and it was approved by his Captain "all the way up through the chain of command."  He indicated he was not there on a mission, but he did spend the day looking around the Da Nang Air Force Base.  He indicated the deck logs might contain information regarding the plane.  The Veteran also related his belief that he was exposed to offshore winds at night that would blow out to sea.  He believed Agent Orange was blown because he could "see big oil slicks in the ocean" in the daylight hours which he believed came from airborne substances.  He indicated he bathed in that water and cooked with it.  The Veteran indicated he failed a urinalysis around 1974 when taking a physical for the airlines where he worked; he believes that diabetes was incurred in service as a result of Agent Orange exposure and had been present since that time.

In order to fully satisfy VA's duty to assist the Veteran in the development of his claim, the Board will remand the claim for the RO to make further efforts to confirm his presence in the Republic of Vietnam.  In addition, the Board will provide the Veteran an additional opportunity to provide any medical evidence or treatment records that might corroborate his allegation that he has had diabetes (or at least pre-diabetes) since service.
Accordingly, the case is REMANDED for the following action:

1. Seek verification of the Veteran's contention that he visited Da Nang Air Force Base in the Republic of Vietnam during service when he flew from his ship, the U.S.S. Coral Sea, on an A/3 Skywarrior for a photo reconnaissance mission in June 1965, to include, if applicable, obtaining the deck logs of the U.S.S. Coral Sea for June 1965.

All attempts to verify this contention must be associated with the claims file and the Veteran must be notified of any findings whether positive or negative.

2.  The RO should request the Veteran provide an authorization for release of any non-VA private treatment records related to his claim.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Given the lay allegation of diabetic symptoms beginning in 1965, any medical records providing corroboration of that contention would be helpful to the Board.

3.  Currently, there is not enough evidence of record to afford the Veteran a VA examination since there does not appear to be any indication in the service treatment records of diabetes or even pre-diabetes; however, if any older private treatment records obtained raise a possibility of substantiating a claim for service connection on a direct basis, the RO should schedule the Veteran for a VA examination to determine the likely etiology of his diabetes mellitus, type II and to provide an opinion as to whether it is at least as likely as not diabetes mellitus, type II was incurred in or had its onset in service.

4. The RO should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case (SSOC) should be issued, and the appellant and his representative should be afforded the appropriate period to respond. Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



